Sykes, J.,
delivered the opinion of the court.
The court below was correct in overruling the demurrer to the bill. The demurrer only states one ground, viz.; ‘ ‘ There is no equity on the face of the bill. ’ ’ The contract entered into between the appellee Joiner and McPherson on its face is not usurious. Duval v. Neal, 70 Miss. 288, 12 So. 145. The bill does not allege, and neither is it to be inferred from it, that the appellants were innocent purchasers for value of these securities. The bill expressly alleges that J. R. McPherson transferred to these appellants his remaining equity in said asssets. This was after the transfer to appellee. The question is not before us to the rights o£ innocent purchasers for value without notice of these securities. The bill states a cause of action, and therefore should be answered by the appellants.

Affirmed and remanded.